Title: To Thomas Jefferson from Robert Smith, 23 May 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            Navy Department 23rd May 1806
                        
                        I have had the honor of receiving your favour of the 19h ins. & agreeably thereto & to the opinion
                            of the members of the Administration who are in Washington, I have not forwarded to Commre Rodgers the proposed letter
                            countermanding the orders of the 12h Octr. 1805, as to sending home the Essex, the sloops of war & the gun boats. I
                            have on the contrary recalled his attention to your orders of the 12h Octr. 1805, & have specially charged him to carry
                            them into effect. There will then remain in the Mediterranean, the Constitution, the Hornet & one of the other small
                            vessels. More than that number would occasion an expence beyond the Navy appropriation. And in addition to this objection
                            it is to be remarked that the terms of service for which the crews of the Essex & of the returning small vessels had
                            stipulated, have expired & will have expired before the return of those vessels.
                        Judging from the conversation I have had with the Secretary of state, I would presume that the Tunisian
                            Minister will not leave the United States before the middle of July & of course that there will be an abundance of time,
                            before his departure, for a due consideration of the necessary instructions in relation to the measures to be pursued
                            after the Bey shall have received Mali Meli’s communications. I would now only remark that the Minister will probably not
                            reach home until about the middle of September—a season too late for any military operations on our part.
                        I have the honor to be with great respect Sir Yr mo. ob. S:
                        
                            Rt Smith
                     
                        
                    